Citation Nr: 1409732	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a ruptured colon.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Registered Agent


WITNESSES AT HEARING ON APPEAL

Appellant and P.N.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in August 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

The Veteran essentially contends that he sustained an injury to his colon as a result of undergoing a colonoscopy at the East Orange VA Medical Center (VAMC) in October 2007.  He maintains that he had considerable pain after this procedure, that he was nevertheless discharged from the VA facility approximately 2 hours after the procedure, that the pain persisted to the point he sought emergency treatment at a private facility (Community Medical Center) the very next day and underwent a colostomy at that time.  He maintains that he currently has several hernias and has to use daily laxatives because of the October 2007 surgery at VA.

The record confirms the Veteran underwent a colonoscopy at the East Orange VAMC in October 2007, and that he underwent surgery at Community Medical Center the very next day.  The Community Medical Center records noted that he underwent a colonoscopy the day before, and presented with fever, abdominal pain, and massive dilatation of cecum suggestive of large bowel obstruction.  These records further reflect he underwent exploratory laparotomy, sigmoid colectomy and Hartmann procedure, and repair of serosal tear of cecum at Community Medical Center.  Post-operative diagnosis was sigmoid diverticulitis with large bowel closed loop obstruction.

The Board also notes that a VA medical opinion was promulgated in June 2010 which concluded that a claim for disability due to carelessness, negligence, lack of proper skill and error in judgment had no merit because there was no identifiable perforation of the colon based on the description of the surgeon performing the surgery, as this is reflected in his operative report; and that there was no evidence of colonic perforation based on the pathology report of the colonic specimen as stated by the pathologist in his report.  Further, the VA examiner noted that, according to the operating surgeon who performed the emergency colectomy, the colon was massively dilated proximal to the site of stricture in the sigmoid colon which was caused by severe diverticular disease; that there appeared to be a serosal tear in the cecum, which does not constitute perforation, in an area that the colonscope never reached because it was located proximal and far away from the area of the stricture in the sigmoid colon beyond which "stricutred" area it was not possible to advance the colonscope.  The examiner also stated that the dilated colon secondary to the sigmoid "stricture" from advanced diverticular disease would have necessitated emergency or elective surgery irrespective whether the Veteran had colonoscopy or not, because there was no other way to overcome this stricture but with surgery.

The Board notes that the aforementioned June 2010 VA medical opinion appears to be based upon a finding that the Veteran did not actually have a perforation of the colon.  However, it does not appear to address whether the condition which did require the emergency procedure at Community Medical Center was otherwise the result of the colonoscopy at the VAMC, to include the Veteran's contentions at the August 2013 hearing that he was discharged while still in pain.  This is of particular significance given the fact the VA medical records on file for the colonoscopy indicate that he was free from any significant discomfort caused by the procedure.  The Board also observes that while the record reflects his treatment at Community Medical Center was the result of diverticulitis, the October 2007 VA clinical notes state he had no history of abdominal pain or diverticulitis prior to the colonoscopy conducted at that time.  Moreover, the June 2010 VA medical opinion did not address whether this condition resulted from an event not reasonably foreseeable.  Finally, the June 2010 VA examiner did not address whether the Veteran's current hernias were caused by the October 2007 VA surgery.  Consequently, the Board must conclude that this VA medical opinion is not adequate for resolution of this appeal.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand is required to accord the Veteran a VA medical examination and opinion that does adequately evaluate his claim for compensation under 38 U.S.C.A. § 1151.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further notes that the clinical notes generated prior to the October 2007 colonoscopy at the VAMC reflect that the Veteran was informed of the goals and risks of the surgery and that he elected to proceed.  However, copies of the informed consent documents are not contained within the claims folder.  Generally, all VA patient care shall be carried out only with the full and informed consent of the patient.  See 38 C.F.R. § 17.32.  Thus, all informed consent documentation that was prepared in connection with these procedures must be obtained and reviewed by a medical professional to determine if the Veteran was appropriately informed of foreseeable risks

Accordingly, the case is REMANDED for the following action:

1.  Contact the East Orange VAMC and request all informed consent documentation pertaining to the Veteran's October 2007 colonoscopy.  If these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Obtain the names and addresses of all medical care providers who have treated the Veteran for the purported complications from the October 2007 colonoscopy since that procedure.  After securing any necessary release, obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate his 38 U.S.C.A. § 1151 claim regarding the October 2007 colonoscopy at the East Orange VAMC.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must state whether he has any additional disability from the October 2007 colonoscopy, including, but not limited to, the complaints which required his emergency treatment the following day at Community Medical Center and his complaints of current hernias that are painful.  All clinically indicated studies must be accomplished. 

If the examiner finds that the Veteran does have additional disability from October 2007 colonoscopy, he or she must indicate whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment. 

The examiner must then discuss whether any additional disability was proximately caused by an event not reasonably foreseeable, and whether risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  The examiner must consider any informed consent documentation and opine as to whether the Veteran was appropriately informed of the risk of additional disability. 

The examiner must provide a complete rationale for any conclusions reached, to include, as appropriate, citation to specific evidence of record and/or medical authority.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the April 2011 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


